Citation Nr: 0121514	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  98-07 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUE

Entitlement to an effective date prior to November 7, 1995 
for the award of dependency and indemnity compensation (DIC) 
benefits.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
January 1947.  He died in October 1978, and the appellant is 
his widow.

By a decision entered in January 1998, the RO granted the 
appellant's claim for DIC benefits, effective from November 
7, 1995.  She appealed to the Board of Veterans' Appeals 
(Board), arguing for an earlier effective date, and the Board 
denied the appeal by a decision entered in July 1999.  The 
Board found that its prior disallowance of the appellant's 
claim in September 1993 had been affirmed in January 1995 by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court), and that the appellant had thereafter filed 
an application to reopen the claim on November 7, 1995.

The appellant appealed the Board's July 1999 decision to the 
Court.  In December 2000, the parties to the appeal filed 
with the Court a Joint Motion for Remand and to Stay Further 
Proceedings (joint motion).  In the joint motion, the parties 
agreed that a letter from the appellant, dated on August 13, 
1995, and received at the RO on October 18, 1995, was an 
informal claim for DIC benefits.  See 38 C.F.R. § 3.155(a) 
(2000).  Because the Board had determined that a reopened 
claim for DIC benefits had not been received until November 
7, 1995, and failed to specify the document that it had 
considered to be the appellant's claim to reopen, the parties 
asked that the July 1999 decision be vacated and the case 
remanded to the Board for further development and re-
adjudication.  By order dated in December 2000, the Court 
granted the parties' motion.

By statements received at the RO in October and November 
1995, the appellant indicated that she was seeking an 
effective date as far back as 1978 for the award of DIC 
benefits based on clear and unmistakable error (CUE).  See 
38 U.S.C.A. §§ 5109A, 7111 (West Supp. 2000).  She has not 
identified which decision(s) she wishes to challenge on the 
basis of CUE, however.  See, e.g., 38 C.F.R. § 20.1404(a) 
(2000) (a motion for review of a Board decision on grounds of 
CUE must include, among other things, the date of the 
decision to which the motion relates).  In addition, the only 
error that she has thus far alleged-that the doctrine of 
reasonable doubt was not correctly applied-would appear to 
be insufficient in and of itself to serve as the basis of a 
valid CUE claim.  See, e.g., 38 C.F.R. §§ 20.1403(d) (a 
disagreement with how the facts were weighed or evaluated is 
not CUE); Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  
Consequently, the Board will limit its consideration of the 
current appeal to the effective date issue only, without 
regard to CUE.

On July 22, 1998, the Internal Revenue Service Restructuring 
and Reform Act of 1998 was enacted.  Pub. L. No. 105-206, 112 
Stat. 865, § 8202 (1998) (now codified at 38 U.S.C.A. § 1103 
(West Supp. 2000)).  Generally speaking, the Act prohibits 
service connection for death or disability resulting from 
injury or disease due to in-service use of tobacco products 
by a veteran.  However, the prohibition applies only to 
claims filed on or after June 9, 1998.  Inasmuch as the 
present appeal is premised on a claim filed prior to June 9, 
1998, the new law has no effect on the disposition of this 
appeal.


FINDINGS OF FACT

1.  The veteran died in October 1978.

2.  In November 1978, the appellant filed an original claim 
for DIC benefits; she alleged that the veteran's death was 
attributable to radiation and/or asbestos exposure during 
service.

3.  By a decision entered in December 1980, the Board denied 
service connection for the cause of the veteran's death; on 
reconsideration in June 1982, the Board determined that its 
December 1980 decision did not involve obvious error.

4.  The Board denied reopening of the appellant's claim for 
service connection for the cause of the veteran's death by 
decisions entered in October 1981, November 1984, and 
February 1992; the Court vacated the lattermost decision in 
February 1993; the Board again denied reopening by a decision 
entered in September 1993, and the Court affirmed that 
decision in January 1995.

5.  An informal claim for DIC benefits was received at the RO 
on October 18, 1995; in November 1995, the appellant made 
clear that she was seeking DIC benefits based, in part, on 
the veteran's use of tobacco products during service.

6.  By a decision entered in February 1996, the RO denied 
reopening of the appellant's claim for service connection for 
the cause of the veteran's death; she timely appealed that 
decision to the Board.

7.  In January 1998, while the appeal of the February 1996 
decision was pending, the RO entered a decision finding that 
the veteran had begun smoking in service; based on that 
conclusion, and given other evidence then of record which 
showed that he died of lung cancer due, at least in part, to 
smoking, the RO granted service connection for the cause of 
the veteran's death.


CONCLUSION OF LAW

An effective date of October 18, 1995, is warranted for the 
award of DIC benefits.  38 U.S.C.A. §§ 5101, 5108, 5110, 
7104, 7105 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.152, 3.155, 3.156, 3.400, 20.200, 
20.201, 20.202, 20.302, 20.1100, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran died in October 1978.  In November 1978, the 
appellant filed an original claim for DIC benefits.  She 
alleged that the veteran's death was attributable to 
radiation and/or asbestos exposure during service.  The Board 
denied the claim by a decision entered in December 1980 and, 
on reconsideration in June 1982, determined that its December 
1980 decision did not involve obvious error.

The Board denied reopening of the appellant's claim for 
service connection for the cause of the veteran's death by 
decisions entered in October 1981, November 1984, and 
February 1992.  The Court vacated the Board's February 1992 
decision in February 1993, and the Board again denied 
reopening by a decision entered in September 1993.  The Court 
affirmed the latter decision in January 1995.
 
An informal claim for DIC benefits was received at the RO on 
October 18, 1995.  In November 1995, the appellant made clear 
that she was seeking DIC benefits based, in part, on the 
veteran's use of tobacco products during service.  By a 
decision entered in February 1996, the RO denied reopening of 
her claim for service connection for the cause of the 
veteran's death.  She timely appealed the decision to the 
Board.

In January 1998, while the appeal of the February 1996 
decision was pending, the RO entered a decision finding that 
the veteran had begun smoking in service.  Based on that 
conclusion, and given other evidence then of record which 
showed that he died of lung cancer due, at least in part, to 
smoking, the RO granted service connection for the cause of 
the veteran's death.

II.  Legal Analysis

The appellant contends that her award of DIC should be made 
retroactive to 1978, when the veteran died and she filed her 
original claim for benefits.   She maintains that her claim 
has been pending since 1978, and says that she does "not 
believe [that] the date [she] advanced one argument, as 
opposed to another, would have any effect on the date of 
first entitlement."

Under the law, a specific claim in the form prescribed by the 
VA Secretary (or jointly with the Secretary of Health and 
Human Services) must be filed in order for death benefits to 
be paid to any individual under the laws administered by VA.  
See 38 U.S.C.A. § 5101(a) (West 1991); 38 C.F.R. § 3.152(a) 
(2000).  When a claim has been filed which meets the 
requirements of 38 C.F.R. § 3.152, an informal request for 
reopening will be accepted as a claim.  See 38 C.F.R. 
§ 3.155(c) (2000).

The general rule with regard to the effective date to be 
assigned for an award based on an original claim for DIC 
benefits is that the effective date "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 1991).  See 38 C.F.R. § 3.400 
(2000) (to the same effect).  An exception to that rule 
applies if an application for DIC benefits is received within 
one year from the date of the veteran's death, and an award 
is made on the basis of that application.  In that situation, 
the effective date of the award is made retroactive to "the 
first day of the month in which the death occurred."  
38 U.S.C.A. § 5110(d)(1) (West 1991).  See 38 C.F.R. 
§ 3.400(c)(2) (2000) (to the same effect).

If a survivor files an application for DIC benefits with VA, 
and the claim is disallowed, she has the right to appeal that 
disallowance to the Board.  See, e.g., 38 U.S.C.A. 
§§ 7104, 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 20.200, 
20.201, 20.202 (2000).  If she does not initiate an appeal 
within one year, however, or if she initiates a timely appeal 
and the appeal is denied, the disallowance becomes final.  
See 38 C.F.R. §§ 20.302(a), 20.1100, 20.1103 (2000).  
Thereafter, any award based on a subsequently filed 
application for DIC can be made effective no earlier than the 
date of the new application (unless the award is based on the 
receipt of corrected or misplaced service department 
records).  See 38 U.S.C.A. §§ 5110(a), (i), 5108 (West 1991); 
38 C.F.R. §§ 3.156(c), 3.400(q), (r) (2000).

In the present case, the Board finds, as an initial matter, 
that the effective date for the award of DIC benefits to the 
appellant is governed by the rules applicable to reopened 
claims.  The appellant is correct in noting that she filed an 
original claim for DIC benefits in November 1978, within one 
year of the veteran's death.  She is incorrect, however, in 
her assertion that her claim has remained pending since that 
time.  The record clearly shows that the Board denied the 
1978 claim by a final decision entered in December 1980, that 
subsequent attempts to reconsider and/or reopen the claim 
were also denied, and that the Board's last disallowance of 
the claim, in February 1993, was affirmed by the Court in 
January 1995.  Consequently, and because her reliance on a 
new etiological theory (i.e., that the veteran's death from 
lung cancer was due to smoking, rather than, or in addition 
to, radiation or asbestos exposure) does not operate to 
transform her previously denied claim into a new claim, see, 
e.g., Ashford v. Brown, 10 Vet. App. 120 (1997), it is the 
Board's conclusion that the effective date provisions for 
reopened claims are controlling.

Turning to the question of when the appellant's application 
to reopen was received, the Board finds that October 13, 
1995, will be accepted as the date of receipt of  claim.  On 
that date, she filed with the RO an August 1995 letter 
stating, in part, that she was "asking for DIC benefits."  
This was the first document received at the RO from the 
appellant, dated subsequent to the Court's final decision in 
January 1995, which evidenced an intent on her part to once 
again apply for DIC benefits, see 38 C.F.R. § 3.155(a) 
(2000), and the parties have agreed in their joint motion 
that the letter was an informal claim for DIC.  Accordingly, 
it is the Board's conclusion that, for purposes of fixing an 
effective date for the award of DIC, October 13, 1995, will 
be accepted as the date of receipt of claim.

It is the Board's conclusion, moreover, that the award of DIC 
benefits should be made effective from the date of the 
reopened claim.  As of that date, there was competent 
evidence in the record indicating that the veteran died from 
lung cancer due, at least in part, to smoking.  In addition, 
in January 1998, while the claim to reopen was pending, the 
RO determined that he had begun smoking in service and 
granted the claim.  Under those circumstances, an effective 
date of October 18, 1995, is warranted for the award.  See, 
e.g., Perry v. West, 12 Vet. App. 365, 368-69 (1999) (where 
disability was shown to exist at the time that the veteran's 
claim to reopen was received, and VA eventually determined 
that the disability was due to service and awarded service 
connection, the Court directed the Board to assign the date 
of receipt of the reopened claim as the effective date of the 
award of service connection).  An effective date prior to 
October 13, 1995, is not warranted, however, because, as 
noted above, in a case such as this, where the award in 
question was not in any way based on the receipt of corrected 
or misplaced service department records, the effective date 
of the award can be no earlier than the date of receipt of 
the application to reopen.  Consequently, to the extent that 
the appellant is seeking an effective date prior to October 
13, 1995 for the award of DIC, the appeal is denied.

On November 9, 2000, while the appellant's appeal was 
pending, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The new law applies to all claims filed on or after 
the date of the law's enactment, as well as to claims filed 
before the date of the law's enactment, and not yet finally 
adjudicated as of that date.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  
The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

The RO has not yet considered the claim here in question in 
the context of the new law.  Consequently, the Board must 
consider whether the appellant would be prejudiced by the 
Board's proceeding to a final adjudication of her claim, 
without first remanding it back to the RO for further action.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992).

Under the particular circumstances here presented, the Board 
finds that a remand is not required.  By virtue of a 
statement of the case furnished the appellant in April 1998, 
and the Board's prior decision in July 1999, she has been 
notified of the information and evidence necessary to 
substantiate her claim.  Moreover, it appears that all of the 
evidence necessary to the adjudication of the claim has been 
procured for review.  Consequently, inasmuch as VA has 
already provided notice and assistance in this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Adjudication of the this claim, without referral to the RO 
for initial consideration under the new law, poses no risk of 
prejudice to the appellant.


ORDER

An effective date of October 18, 1995, is assigned for the 
award of DIC benefits to the appellant; to this extent, the 
appeal is granted, subject to the law and regulations 
governing the award of monetary benefits.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

